NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH BERBERICH,                              No. 17-16476

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00818-JCM-VCF

 v.
                                                MEMORANDUM*
JOANNA S. KISHNER,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Kenneth Berberich appeals from the district court’s judgment dismissing his

42 U.S.C. § 1983 action arising from state court proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal on the

basis of judicial immunity. Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed Berberich’s action because Judge

Kishner is entitled to judicial immunity. See id. (“Judges . . . are absolutely

immune from damages for acts performed within their judicial capacities.”

(emphasis omitted)); Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988)

(“A judge loses absolute immunity only when [the judge] acts in the clear absence

of all jurisdiction or performs an act that is not judicial in nature.”).

      Appellee’s motion to dismiss (Docket Entry No. 30) is denied as moot.

      AFFIRMED.




                                            2                                     17-16476